In this case, which was a libel for a divorce, E. H. Mills, to prove adultery on the part of the libellee, offered a deposition taken out of the State, which had been sent in the form of a letter to the libellant’s agent, who opened it, not knowing what it was. The Court said there should be an affidavit of the agent showing the circumstances under which it was opened. The cause was continued nisi in order that the libellant might furnish such an affidavit, and upon its being produced at the term held the following week at Worcester, the deposition was admitted. The libellee did not appear.